No. 81-250
                    IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        1981



CURTIS CLEVELAND,
                    Claimant and Respondent,
             -vs-
CYPRUS INDUSTRIAL MINERALS,
             and
FARMERS INSURANCE GROUP,
                    Defendants and Appellants




Appeal from:        Workers' Compensation Court, The Honorable William
                    E. hunt, Judge presiding.

Counsel of Record:
         For Appellant:
                    Lyman H. Bennett, 111, Bozeman, Montana

         For Respondent :

                    Landoe, Brown, Planalp, Komrners   &   Lineberger,
                    Bozeman, Montana




                                   Submitted on Briefs:       September 11, 1981
                                                Decided :L. LJ 1
                                                            .
                                                            :
                                                            ,
                                                          J t
                                                             ,%    - 1981

     rJEC 1- '198
Filed:   -
Mr. J u s t i c e Fred J. Weber d e l i v e r e d t h e Opinion of t h e
Court.


         Employer, Cyprus I n d u s t r i a l M a t e r i a l s , a p p e a l s from a

judgment i n Workers' Compensation C o u r t awarding c l a i m a n t

permanent p a r t i a l d i s a b i l i t y b e n e f i t s f o r a n i n j u r y amounting

t o a 1 0 0 p e r c e n t l o s s of u s e of h i s a r m a t o r n e a r t h e

shoulder.

        The s o l e i s s u e on a p p e a l i s whether t h e r e i s s u f f i c i e n t

e v i d e n c e t o s u p p o r t t h e award.

        W e a f f i r m t h e Workers' Compensation C o u r t .

        C l a i m a n t i s a man i n h i s l a t e t h i r t i e s w i t h a h i g h

s c h o o l e d u c a t i o n , who had been employed by Cyprus I n d u s t r i a l

M a t e r i a l s f o r f i f t e e n y e a r s and had worked h i s way up t o t h e

p o s i t i o n o f b o i l e r m a n a t t h e t i m e of t h e a c c i d e n t .       He

s e v e r e l y i n j u r e d h i s l e f t a r m i n a f a l l o n t o a c a t w a l k on

F e b r u a r y 20, 1977.         H i s employer was e n r o l l e d a t t h e t i m e of

c l a i m a n t ' s i n j u r y under Compensation P l a n I1 of t h e Workers'

Compensation Act.               The p a r t i e s a g r e e d t h a t t h e i n j u r y a r o s e

o u t of and i n t h e c o u r s e of c l a i m a n t ' s employment.                    The

d e f e n d a n t a c c e p t e d l i a b i l i t y and p a i d c l a i m a n t t h e a p p r o p r i a t e

amount f o r temporary t o t a l d i s a b i l i t y t h r o u g h J u l y 2 4 , 1979,

a f t e r which d e f e n d a n t h a s p a i d c l a i m a n t bi-weekly             benefits

f o r a permanent p a r t i a l d i s a b i l i t y .          On J u l y 2 4 , 1977,

d e f e n d a n t p a i d c l a i m a n t $2,000 a s a lump sum payment t o b e

c r e d i t e d a g a i n s t f u t u r e b e n e f i t s a r i s i n g from a permanent

partial disability rating.

        Claimant has s u f f e r e d r e c u r r e n t pain i n h i s a r m s i n c e

the accident.            He h a s been t r e a t e d by s e v e r a l p h y s i c i a n s and

h a s t r a v e l e d t o S e a t t l e f o u r t i m e s f o r d i a g n o s i s and t r e a t m e n t

a t a pain c l i n i c there.              He h a s been s u p p l i e d w i t h e l e c t r i c

t r a n s c u t a n e o u s n e r v e s t i m u l a t o r s (TNS), which h e l p r e l i e v e
t h e p a i n i n h i s arm.           Claimant i s purchasing a t r u c k , attempting

t o r e h a b i l i t a t e h i m s e l f , b u t i s n o t a b l e t o work r e g u l a r l y

b e c a u s e a n y p r o l o n g e d a c t i v i t y c a u s e s him s e v e r e , d e b i l i t a t i n g

p a i n i n h i s l e f t arm.

         A d i s p u t e a r o s e between c l a i m a n t and d e f e n d a n t a b o u t

t h e e x t e n t of c l a i m a n t ' s d i s a b i l i t y .     The p a r t i e s a g r e e d

t h a t t h e d i s a b i l i t y i s permanent, b u t d e f e n d a n t a l l e g e d t h a t

c l a i m a n t ' s arm i s n o t 1 0 0 % d i s a b l e d and c l a i m a n t i s o n l y

e n t i t l e d t o d i s a b i l i t y b e n e f i t s equal t o a percentage of t h e

amount c l a i m e d .       On F e b r u a r y 8 , 1980, c l a i m a n t f i l e d a

p e t i t i o n f o r a h e a r i n g w i t h t h e Workers' Compensation C o u r t .

A h e a r i n g was h e l d on J u l y 22, 1980, a n d f i n d i n g s o f f a c t ,

c o n c l u s i o n s o f law and judgment w e r e e n t e r e d f o r t h e c l a i m a n t

on March 4,          1981.       The Workers' Compensation C o u r t found

t h a t c l a i m a n t was " e n t i t l e d t o permanent p a r t i a l d i s a b i l i t y

b e n e f i t s e q u a l t o t o t a l o r 100% l o s s o f u s e o f h i s arm a t o r

near t h e shoulder."               On August 5 , 1980, i n a s e p a r a t e o r d e r ,

t h e c o u r t o r d e r e d a lump sum advance o f $ 6 , 7 0 0 t o b e c r e d i t e d

toward b e n e f i t s t o which c l a i m a n t i s e n t i t l e d .              Defendant's

p e t i t i o n f o r r e h e a r i n g was d e n i e d and d e f e n d a n t a p p e a l s t o

t h i s Court.

        D e f e n d a n t m a i n t a i n s t h a t t h e r e was i n s u f f i c i e n t e v i d e n c e

b e f o r e t h e Workers' Compensation C o u r t t o s u p p o r t i t s award,

a r g u i n g t h a t , w i t h o u t a showing t h a t t h e r e h a s been a t o t a l

l o s s o f u s a g e o f t h e i n j u r e d arm, t h e b e n e f i t s t o which

c l a i m a n t i s e n t i t l e d s h o u l d be p r o p o r t i o n a t e l y r e d u c e d .

D e f e n d a n t u r g e s t h a t , i f a f t e r r e v i e w of t h e r e c o r d , t h i s

Court concludes t h a t t h e evidence supports a finding of only
p a r t i a l l o s s of u s e o f h i s arm by t h e c l a i m a n t , t h i s C o u r t

s h o u l d r e q u i r e a p r o p o r t i o n a t e r e d u c t i o n of b e n e f i t s d u e

claimant.
         D e f e n d a n t r e l i e s upon m e d i c a l e v i d e n c e s u p p l i e d by a n

o r t h o p e d i c p h y s i c i a n from Bozeman, who e s t i m a t e d a n i m p a i r m e n t
t o t h e whole man o f 40-50%, and a n e u r o s u r g e o n from B i l l i n g s ,

who r e p o r t e d t h a t i m p a i r m e n t of t h e e x t r e m i t y w a s a p p r o x i m a t e l y

4 0 % , e q u a l i n g a 24% i m p a i r m e n t o f t h e who1.e man.                Defendant

a l s o r e l i e d upon c l a i m a n t ' s own t e s t i m o n y t h a t c l a i m a n t was

c a p a b l e of d r i v i n g a t r u c k and u s i n g h i s l e f t arm t o some

e x t e n t on "good d a y s , " f o u r o r f i v e d a y s a week.                   Defendant

refers t o t h e testimony of c l a i m a n t ' s w i f e t h a t c l a i m a n t has

"some u s a g e " o f h i s l e f t arm.              Finally, defendant r e f e r s t o

t h e W o r k e r s ' Compensation C o u r t ' s f i n d i n g s o f f a c t No.                11

a n d No.     12 which m e n t i o n c l a i m a n t ' s e x t r e m e l y l i m i t e d a n d

p a i n f u l u s e o f h i s arm.         These f i n d i n g s , t o g e t h e r w i t h t h e

m e d i c a l r e p o r t s and t e s t i m o n y , a c c o r d i n g t o d e f e n d a n t , a r e

p r o o f t h a t c l a i m a n t i s c a p a b l e o f u s i n g h i s arm, d o e s u s e

i t , and i s t h e r e f o r e n o t s u f f e r i n g from t o t a l l o s s of u s e o f

h i s arm.       Defendant argues t h a t t h i s Court should f i n d t h a t

c l a i m a n t i s n o t e n t i t l e d t o b e n e f i t s c a l c u l a t e d on t h e b a s i s

o f t o t a l l o s s o f h i s l e f t arm, b u t o n l y t o b e n e f i t s c a l c u l a t e d

on a 40% l o s s o f u s e o f h i s arm.

        W e cannot agree.              Defendant has n o t c o n s i d e r e d t h e

d e b i l i t a t i n g e f f e c t o f t h e p a i n s u f f e r e d by t h e c l a i m a n t

when h e i s a c t i v e ; n o r h a s d e f e n d a n t c o n s i d e r e d t h a t t h e

"good d a y s " a r e n o t n e c e s s a r i l y d a y s i n which c l a i m a n t i s

f r e e from p a i n and c a p a b l e o f d o i n g t h e work a sound man

c o u l d do.      The f a c t t h a t c l a i m a n t i s c a p a b l e of u s i n g h i s

arm t o some e x t e n t d o e s n o t a u t o m a t i c a l l y mean h e i s n o t

e n t i t l e d t o b e n e f i t s e q u a l - t h o s e g r a n t e d f o r 1 0 0 % l o s s of
                                              to

t h e u s e of a n arm.           Nor i s t h e t e s t i m o n y of t h e p h y s i c i a n s a

n e c e s s a r y y a r d s t i c k f o r d e t e r m i n i n g t h e e x t e n t of c l a i m a n t ' s
disability.

        T h i s C o u r t h a s r e p e a t e d l y s t a t e d t h a t m e d i c a l impairment

r a t i n g s a l o n e a r e n o t c o n c l u s i v e proof of a p a r t i c u l a r

d e g r e e of d i s a b i l i t y :

                 " 'Many f a c t o r s i n a d d i t i o n t o m e d i c a l i m p a i r -
                 ment r a t i n g s may be p r o p e r l y c o n s i d e r e d by
                 t h e c o u r t i n determining a c l a i m a n t ' s disa-
                 bility.        For t h i s r e a s o n , impairment r a t i n g s
                 d o n o t c o n c l u s i v e l y e s t a b l i s h l i m i t s on
                 compensation awards i n a l l c a s e s ; r a t h e r ,
                 such m e d i c a l impairment r a t i n g s by p h y s i c i a n s
                 a r e simply e x p e r t opinion evidence c o n s t i t u t -
                 i n g b u t one i t e m of e v i d e n c e t o be c o n s i d e r e d
                 along with o t h e r evidence presented.'                         Ramsey
                 v . Duncan ( 1 9 7 7 ) , Mont., 571 P.2d 384, 385,
                 34 St.Rep. 1277.

                "Here, t h e Workers' Compensation C o u r t con-
                sidered t h i s r a t i n g along with t h e o t h e r medical
                e v i d e n c e and c l a i m a n t ' s t e s t i m o n y a b o u t h i s
                p a i n and i n a b i l i t y t o do t h e same k i n d of work
                s i n c e t h e i n j u r y , and found c l a i m a n t ' s t e s t i m o n y
                more weighty and c r e d i b l e t h a n t h e impairment
                rating."         J e n s e n v . Zook Bros. Const. Co. ( 1 9 7 8 ) ,
                178 Mont. 59, 64, 582 P.2d 1191, 1194.

        I n d e t e r m i n i n g c l a i m a n t ' s d e g r e e of d i s a b i l i t y , a n o t h e r

f a c t o r must be c o n s i d e r e d , and t h a t i s p a i n .            Robins v .

Anaconda Aluminum Co.                  ( 1 9 7 8 ) , 175 Mont. 514, 521, 575 P.2d
67, 71.        F u r t h e r m o r e , t h i s C o u r t h a s u p h e l d t h e award of

permanent and even t o t a l d i s a b i l i t y b e n e f i t s when t h e i n j u r y

i s g r i e v o u s o r t h e p a i n s e v e r e , r e g a r d l e s s of t h e f a c t t h a t

a c l a i m a n t h a s been a b l e t o do some work.                    Thus, i n J e n s e n

v.   Zook Bros. Const. Co.,                 178 Mont. a t 62-63,               582 P.2d a t



                "We h o l d t h a t t h i s e v i d e n c e i s s u f f i c i e n t t o
                s u p p o r t t h e f i n d i n g of t h e Workers' Compensa-
                t i o n C o u r t t h a t c l a i m a n t i s permanently and
                t o t a l l y d i s a b l e d d e s p i t e t h e f a c t t h a t he c a n
                and h a s done v a r i o u s odd j o b s .             ..
                 II I
                        ...
                         a man w i t h a s t i f f e n e d arm o r damaged
                back o r b a d l y weakened e y e w i l l presumably
                have a h a r d e r t i m e doing h i s work w e l l and
                meeting t h e c o m p e t i t i o n of young and h e a l t h y
                men. When a man s t a n d s b e f o r e t h e Workers'
                Compensation C o u r t w i t h proven permanent
                 p h y s i c a l i n j u r i e s , f o r which t h e e x c l u s i v e
                 remedy c l a u s e h a s a b o l i s h e d a l l p o s s i b i l i t y
                 o f common-law damages, i t i s n o t j u s t i f i a b l e
                 t o t e l l him h e h a s undergone no i m p a i r m e n t
                 o f e a r n i n g c a p a c i t y , s o l e l y on t h e s t r e n g t h
                 of c u r r e n t pay checks.'              Fermo v . S u p e r l i n e
                 P r o d u c t s ( 1 9 7 8 ) , Mont., 574 P.2d 251, 253,
                 35 S t . R e p . 22.

                " B e c a u s e c l a i m a n t c a n p e r f o r m a few odd j o b s
                f o r s h o r t p e r i o d s of t i m e does n o t preclude
                a f i n d i n g t h a t c l a i m a n t i s t o t a l l y and p e r -
                manently d i s a b l e d .          This k especially t r u e
                where,      as    h e r e , the e v i d e n c e shows --  that the
                c l a i m a n t m u s t work w i t h a s u b s t a n t i a l d e g r e e
                                ----
                - -i n .
                of pa

                "Where t h e r e i s e v i d e n c e o f c o n t i n u i n g p a i n
                from t h e i n j u r y , w e h a v e s t a t e d t h e r u l e :

                " ' T h e e v i d e n c e shows t h a t     . . .       claimant
                c a n n o t work w i t h o u t p a i n and h e c a n n o t e n d u r e
                t h e p a i n t o work.          This c o n s t i t u t e s substan-
                t i a l e v i d e n c e s u p p o r t i n g a f i n d i n g of t o t a l
                permanent d i s a b i l i t y . '          Robins v . Anaconda
                Aluminum Co. ( 1 9 7 8 ) , Mont., 575 P.2d 6 7 , 7 2 ,
                35 St.Rep. 213.

                " H e r e , c l a i m a n t t e s t i f i e d t h a t h e was s u f f e r -
                i n g from p a i n ; t h a t h e c o u l d e n d u r e t h e p a i n
                i n h i s hand when h e was n o t u s i n g i t ; b u t
                t h a t when h e u s e d i t , t h e p a i n i n c r e a s e d a n d
                went up h i s arm.              To d o a n y j o b , c l a i m a n t
                would h a v e t o u s e h i s hand a n d would b e i n
                pain.        The e v i d e n c e shows t h a t h e c a n n o t work
                w i t h o u t p a i n and he c a n n o t endure t h e p a i n
                t o work. "          (Emphasis added. )

        C l a i m a n t h a s t e s t i f i e d t h a t h e s u f f e r s from s u b s t a n t i a l

p a i n , which becomes d i s a b l i n g when h e i s a c t i v e f o r any

l e n g t h of t i m e .    H e h a s been informed t h a t h i s c o n d i t i o n i s

permanent and could even d e t e r i o r a t e .                When h e i s a c t i v e

e v e n t h e TNS's f a i l t o a l l e v i a t e h i s p a i n , a l t h o u g h c l a i m a n t

u s u a l l y w e a r s f o u r o f them and c a r r i e s a b a t t e r y p a c k t o r u n

them.      Claimant a l s o t e s t i f i e d t h a t he cannot hold a steady

j o b b e c a u s e , when t h e p a i n i n h i s arm i s s e v e r e , h e m u s t

t a k e h o u r s , even d a y s , o f f , d o i n g n o t h i n g u n t i l t h e p a i n

s u b s i d e s s u f f i c i e n t l y t h a t h e i s c a p a b l e o f working a g a i n .

        I t i s w e l l s e t t l e d i n Montana t h a t t h e r e i s no

a b u s e o f d i s c r e t i o n i n t h e Workers' Compensation C o u r t ' s
c o n s i d e r i n g t h e c o n t e n t s of m e d i c a l r e p o r t s c o n t a i n e d i n t h e

case f i l e before the court.                   S t e v e n s v. G l a c i e r General

Assurance Co.           ( 1 9 7 8 ) , 176 Mont. 61,    66, 575 P.2d 1326, 1329;

Bond v . S t . Regis Paper Co.                  ( 1 9 7 7 ) , 174 Mont. 417, 4 2 0 ,           571
P.2d 372, 374.            The m e d i c a l r e p o r t s c o n t a i n e d i n t h i s c a s e

f i l e include physicians'               statements t h a t the claimant's pain

i s " p e r s i s t e n t , " " c o n s t a n t , " and n o t l i k e l y t o r e s p o n d t o

normal t h e r a p y ; t h a t c l a i m a n t c a n s c a r c e l y go a n hour w i t h o u t

t h e TNS b e f o r e e x p e r i e n c i n g s e v e r e p a i n , even on "good

d a y s ; " and t h a t t h e s t r e n g t h i n h i s l e f t arm i s a f r a c t i o n

of t h a t i n t h e o t h e r arm.          The r e p o r t s f u r t h e r s t a t e t h a t ,

w i t h o u t a c t i v i t y , t h e p a t i e n t i s i n p a i n once o r t w i c e a day

f o r t h r e e t o f o u r h o u r s ; t h a t c l a i m a n t must keep t h e arm

away from s u n l i g h t and h e a t o r extreme c o l d , and t h a t t h e

TNS i s i n e f f e c t i v e i n c o n t r o l l i n g t h e p a i n when c l a i m a n t i s

active.       The r e p o r t s r e f e r t o c l a i m a n t a s i n d i c a t i n g t h a t

t h e p a i n i s a t a " l e v e l which l e a v e s him u n a b l e t o work and

t h a t he c o n s e q u e n t l y spends h i s d a y s d o i n g c h o r e s around t h e

home t h a t a r e p o s s i b l e u s i n g one hand o n l y . "

       The Workers' Compensation C o u r t judge had t h e m e d i c a l

r e p o r t s b e f o r e him, a s w e l l a s t h e t e s t i m o n y of c l a i m a n t and

h i s wife.       The s t a n d a r d of r e v i e w i n Workers' Compensation

c a s e s i s w e l l s e t t l e d i n Montana:

                ". .      . [ T l h i s Court has c o n s i s t e n t l y held t h e
                t e s t of s u f f i c i e n c y of t h e e v i d e n c e t o be
                whether t h e r e i s s u b s t a n t i a l e v i d e n c e t o
                s u p p o r t t h e c o u r t ' s f i n d i n g s of f a c t . See
                S t a m a t i s v . B e c h t e l Power Co. ( 1 9 7 9 ) , Mont.,
                601 P.2d 403, 36 St.Rep. 1866; Head v. Larson
                 (1979) Mont. , 592 P.2d 507, 36 St.Rep. 571;
                S t r a n d b e r g v . Reber Company (1978) , Mont. ,
                587 P.2d 1 8 , 35 St.Rep. 1742; J e n s e n v . Zook
                B r o t h e r s C o n s t r u c t i o n Company (1978) , Mont. ,
                582 P.2d 1191, 35 St.Rep. 1066. I n S t a m a t i s
                and J e n s e n , t h i s C o u r t f u r t h e r h e l d t h a t where
                t h e f i n d i n g s a r e based on c o n f l i c t i n g e v i d e n c e ,
                t h i s C o u r t ' s f u n c t i o n on r e v i e w i s c o n f i n e d t o
                 determining whether t h e r e i s s u b s t a n t i a l e v i -
                 d e n c e t o s u p p o r t t h e f i n d i n g s and n o t t o d e t e r -
                 mine w h e t h e r t h e r e i s s u f f i c i e n t e v i d e n c e t o
                 support contrary findings."                      L i t t l e v. S t r u c t u r a l
                 Systems ( 1 9 8 0 ) ,             Mont.              , 614 P . 2d 516,
                 518-519, 37 S t . R e p . 1187, 1189.

        W e do f i n d s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e f i n d i n g s

and c o n c l u s i o n s o f t h e Workers' Compensation C o u r t i n t h i s

case.      Under t h e s t a n d a r d s o f r e v i e w a r t i c u l a t e d a b o v e , w e

d e c l i n e t o d i s t u r b t h e d e t e r m i n a t i o n of t h a t c o u r t .

        Affirmed.


                                                       @+dw
                                                  Justic



W e Concur:



  P A 4          $
Chief ~ u s c i c e
                      C